Order filed October 25, 2016




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-16-00743-CV
                                   ____________

 GEORGE JOSEPH ASSETS, LLC, AND THE ACKEL HEIRS (GEORGE
      ACKEL, III, ADAM A. ACKEL, ALANA ACKEL TALLO AND
                  ALEXANDER ACKEL)., Appellants

                                         V.

   JERILYN LEA CHENEVERT, F/K/A JERILYN LEA ACKEL AND J
              CHENEVERT PROPERTIES, LLC, Appellees


                    On Appeal from the 190th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2013-06084

                                    ORDER

      The notice of appeal in this case was filed September 19, 2016. To date, the
filing fee of $205.00 has not been paid. No evidence that appellants are excused by
statute or the Texas Rules of Appellate Procedure from paying costs has been filed.
See Tex. R. App. P. 5. Therefore, the court issues the following order.
      Appellants are ordered to pay the filing fee in the amount of $205.00 to the
clerk of this court on or before November 4, 2016. See Tex. R. App. P. 5. If
appellants fail to timely pay the filing fee in accordance with this order, the appeal
will be dismissed.

                                       PER CURIAM




                                          2